DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communications filed 5-18-22 and 9-21-22.
	Claims 26, 27, 29-51, 61-76 are pending in the instant application.
Claims 27, 34-36, 40-51 are withdrawn from further consideration as being drawn to a nonelected invention or species.
Claims 26, 29-33, 37-39, 61-76 have been examined on their merits as set forth below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-18-22 has been entered.
Election/Restrictions
Claims 27, 34-36, 40-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-21-22.
Applicant’s election without traverse of methanol as single cell preservative, DNA binding membrane, Sickle Cell Disease as the single fetal defect or gene mutation, Proteinase K as the digestion cocktail, in the reply filed on 9-21-22 is acknowledged.
Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.
New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 29-33, 37-39, 61-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tariyal et al (US 2016/0324506) and Drewlo et al (WO 2017/176985), the combination in view of Lotus Bio Inc. (WO 2008/035333), Lushi et al (US 2010/0035246), Allman et al (US 2012/0149014), Moser et al (Human Reproduction Update, Vol. 24, No. 4, pages 484-496 (2018)), Raybuck et al (WO 98/26284) and Allman et al (WO 2010/121294).
Applicant’s Arguments
Applicant argues that the Office fails to establish a prima facie case of obviousness since the references fail to disclose each and every element of the claims as amended. Specifically, none of the cited references disclose the steps of depositing the collected endocervical sample into a storage container having a transport media that includes a cell preservation chemical, and transporting the storage container to a clinician for analysis in a clinical setting as recited in amended claim 26.  Additionally, Applicants note that new claims 62-76 define a specific assay for analyzing fetal nucleic acid from the endocervical sample. 
Applicant argues that, as discussed in paragraph [0104], the presently claimed method “reduced the maternal contamination to 2-10%” and produced a “high fetal fraction and purity of 90-98% (Table 1).”  Applicant additionally argues that Drewlo fails to disclose incubating fetal cells on a DNA binding membrane or matrix with a digestion cocktail to free intact cellular nuclei, or circumstances where the cells are not fixed or bound to the surface of the DNA binding membrane or matrix as claimed. 
The method of the claimed invention differs from Drewlo, according to Applicant, at least in that after isolation the isolated fetal cells are incubated with a digestion cocktail in the presence of a DNA membrane or DNA binding matrix, without being attached to the membrane or matrix, and then washed, where the contaminants from the exterior of the cells and the unwanted components of the fetal cells can be washed away when the nuclei have been released, whilst retaining the intact fetal nuclei, as described in paragraph [0025].  
Examples 3 and 4 in the application as filed provide exemplary processes for performing the method steps. Example 5 provides analysis of the DNA from fetal cells prepared using the method. Briefly, Table 1 provides results for four samples for which the average fetal DNA content (purity) was 94.5%, determined by SNP analysis of next generation sequencing of the resulting DNA. Paragraph [0217] in Drewlo reports a similar analysis which reveals an average fetal DNA purity of 89.2%.
Applicant argues that Lotus fails to remedy the deficiencies of Tariyal and Drewlo. Lotus pertains to menstruation cups. However, the reference is silent as to the particular steps of the amended claims, particularly the methodology as set forth in amended claim 26 and new claim 62.
The claims are drawn to methods of detecting a disease or condition optionally comprising a fetal condition, comprising disposing a disposable resiliently deformable and flexible cup or disc at a location proximal to an external os of a uterine cervix or anywhere within the vaginal canal of a subject, collecting an endocervical sample into the disposable resiliently deformable and flexible cup or disc while the cup or disc is located proximal to the external os or anywhere within the vaginal canal, removing the cup or disc containing the endocervical sample from the subject, all of which are performed by the subject, depositing the endocervical sample into a storage container having a transport mediacomprising a cell preservation chemical,transporting the storage container to a clinician for analysis in a clinical setting, isolating the analyte from the endocervical sample, which analyte is a cell or portion thereof, or cellular nuclei or portions thereof, or which analyte optionally comprises a nucleic acid, amino acid, protein, peptide, hormone, steroid, lipid, carbohydrate or ion, or which nucleic acid optionally comprises DNA or RNA optionally comprising mRNA, tRNA or miRNA, then conducting an assay to detect an analyte present in the endocervical sample, all of which are performed by a clinician other than the subject in a clinical setting, and which cups or discs comprise a membrane coupled to a ring having a central opening and a membrane coupled to the ring and covering the central opening, which ring and membrane are composed of a non-degradable biocompatible polymer, .
Tariyal et al (US 2016/0324506) teach methods of detecting a disease or condition optionally comprising a fetal condition, comprising disposing a disposable resiliently deformable and flexible cup or disc at a location proximal to an external os of a uterine cervix or anywhere within the vaginal canal of a subject, collecting an endocervical sample into the disposable resiliently deformable and flexible cup or disc while the cup or disc is located proximal to the external os or anywhere within the vaginal canal, removing the cup or disc containing the endocervical sample from the subject, all of which are performed by the subject, in an at-home setting, and then isolating the analyte from the endocervical sample, which analyte is a cell or portion thereof, or cellular nuclei or portions thereof, or which analyte optionally comprises a nucleic acid, amino acid, protein, peptide, hormone, steroid, lipid, carbohydrate or ion, or which nucleic acid optionally comprises DNA or RNA optionally comprising mRNA, tRNA or miRNA, then conducting an assay to detect an analyte present in the endocervical sample, all of which are performed by a clinician other than the subject in a clinical setting (see, e.g., the Abstract, ¶¶ 0018-0026, 0119, 0144-0146, 0184-0187, 0191, Example 11 at ¶¶ 0277-0282, 0289-0291).
Drewlo et al (WO 2017/176985) teach methods of detecting a disease or condition optionally comprising a fetal condition, comprising collecting an endocervical sample from the subject, and then isolating the analyte from the endocervical sample, which analyte is a cell or portion thereof, or cellular nuclei or portions thereof, or which analyte optionally comprises a nucleic acid, amino acid, protein, peptide, hormone, steroid, lipid, carbohydrate or ion, or which nucleic acid optionally comprises DNA or RNA optionally comprising mRNA, tRNA or miRNA, then conducting an assay to detect an analyte present in the endocervical sample, all of which are performed by a clinician other than the subject in a clinical setting (see, e.g., the Abstract, pages 1-5, 13-14, 16, 19 and 20).
The primary references do not teach sample collectors comprising cups or discs comprising a membrane coupled to a ring having a central opening and a membrane coupled to the ring and covering the central opening, which ring and membrane are composed of a non-degradable biocompatible polymer, isolation of fetal cells comprising binding to an HLA-G antibody, or methods of DNA sequencing, PCR and analyses of target nucleic acids.
Lotus Bio Inc. (WO 2008/035333) teach sample collectors comprising cups or discs comprising a membrane coupled to a ring having a central opening and a membrane coupled to the ring and covering the central opening, which ring and membrane are composed of a non-degradable biocompatible polymer (see entire document, esp. the Abstract, pages 6-12, 23-25, Figures 1-8).
Allman et al (US 2012/0149014) teach the isolation of fetal cells and fetal nuclei from transcervical samples for interrogating prenatal diagnoses of fetal genetic disorders. Allman also teaches the isolation of fetal cells comprising binding to an HLA-G antibody, and the storage of the fetal cells in a storage container having transport media and a preservation chemical, as well as incubating the fetal cells in a digestion cocktail comprising a detergent or enzyme optionally comprising pepsin (see esp. the abstract, ¶¶ 0013-0016, 0057-0064, 0108-0111, 0114-0117, 0120, 0121, 0136-0142, 0166-0168, 01770197, 0198, 0199-0225, claims 27, 36, 37).
Moser et al (Human Reproduction Update, Vol. 24, No. 4, pages 484-496 (2018)) teach endocervical specimens retrieved from the cervix of pregnant women comprising HLA-G leverage and enrichment of trophoblast cells for diagnosing pregnancy outcomes (see esp. the introduction page 485, text pages 488-490, 493).
Raybuck et al (WO 98/26284) teach methods of obtaining nuclei from fetal cells comprising a lytic reagent to lyse the plasma membranes but not nuclear membranes of the cells (see esp. the abstract, pages 3-7, claims 1-11).
Allman et al (WO 2010/121294) teach methods of DNA sequencing, PCR and analyses of target nucleic acids (see esp. pages 25-29).
It would have been obvious to utilize the compositions disclosed by Tariyal for the collection of an endocervical sample for the analyses provided by the combined teachings of Tariyal and Drewlo, of a cell or portion thereof, or cellular nuclei or portions thereof, or analyte optionally comprising a nucleic acid, amino acid, protein, peptide, hormone, steroid, lipid, carbohydrate or ion, for detecting a disease or condition optionally comprising a fetal condition.  It would also have been obvious to provide a sample collection device containing a cup or disc comprising a membrane coupled to a ring having a central opening and a membrane coupled to the ring and covering the central opening, which ring and membrane are composed of a non-degradable biocompatible polymer because such sample collection devices were previously disclosed in great detail and well-known in the art as disclosed by Lotus Bio Inc.  It would have also been obvious to isolation of fetal cells comprising binding to an HLA-G antibody, or methods of DNA sequencing, PCR and analyses of target nucleic acids relying on the combined teachings of Lushi, Allman, Moser, Drewlo, Raybuck, and Allman
For these reasons, the instant invention would have been obvious to one of ordinary skill at the time of filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
11-28-22
/JANE J ZARA/Primary Examiner, Art Unit 1635